COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-146-CR

JAMES RYAN GILES                                                   APPELLANT


                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ----------

          FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion For Voluntary Dismissal Of

Appeal By Appellant James Ryan Giles.” The motion complies with rule 42.2(a)

of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of

this court having been delivered before we received this motion, we grant the

motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 20, 2009



     1
         … See Tex. R. App. P. 47.4.